EXHIBIT 10.10(ii)

FIRST AMENDMENT

Notice 2005-1

Transition Elections Expiring

on December 31, 2005

LOGO [g84959img002.jpg]



--------------------------------------------------------------------------------

FIRST AMENDMENT

(for transition relief pursuant to Code Section 409A)

TO

THE

HOMEBANC MORTGAGE CORPORATION

DEFERRED COMPENSATION PLAN

WITNESSETH:

WHEREAS:

HomeBanc Mortgage Corporation (the “Company”) maintains the HomeBanc Mortgage
Corporation Deferred Compensation Plan (the “Plan”), a nonqualified deferred
compensation plan subject to the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended; and

WHEREAS,

Section 7.1 of the Plan permits the Company to modify, amend or terminate the
Plan; and

WHEREAS,

Proposed regulations, published October 4, 2005 under Internal Revenue Code
Section 409A (“Code Section 409A”), require an amendment to the Plan no later
than December 31, 2005 in order to authorize the Plan Administrator to offer the
transition elections to participants described in IRS Notice 2005-1; and

WHEREAS,

The Company wishes to further amend the Plan, effective as of the dates
specified in IRS Notice 2005-1, to authorize the Plan Administrator to offer to
participants, in its discretion, the transition relief described in Notice
2005-1.

NOW, THEREFORE:

 

  1. The Plan is amended by adding “(i)” before the first sentence of
Section 4.1(a) to make the current Section 4.1(a) the first of two subsections,
and by adding the following language as a separate paragraph after the last
sentence in Section 4.1(a):

“ (ii) The foregoing notwithstanding, and notwithstanding any other provisions
in the Plan concerning timing of initial deferral elections to the contrary, the
Plan Administrator has authority, pursuant to transition relief provided in Q&A
21 of corrected IRS Notice 2005-1, to permit participants to make or modify
deferral elections with respect to compensation that relates all or in part to
services performed



--------------------------------------------------------------------------------

during calendar year 2005, so long as: (i) the deferral election with respect to
such compensation is properly filed with the Plan Administrator prior to
March 15, 2005; and (ii) the amounts to which the deferral election relate have
not been paid or become payable prior to the election.”

 

  2. The Plan is further amended by adding new Section 4.1(g) to read as
follows:

“(g) Notwithstanding any provisions in the Plan concerning the prohibition of
payments to participants upon a termination of participation in the plan or the
cancellation of a deferral election during a Plan Year to the contrary, the Plan
Administrator has the authority, pursuant to transition relief provided in Q&A
20 of corrected Notice 2005-1, to permit a participant in accordance with
procedures established by the Plan Administrator and with respect to amounts
subject to Code Section 409A, to: (i) elect to terminate, or partially
terminate, participation in the Plan and receive payment of that portion of his
or her vested account balance payable under the Plan corresponding to the
portion of the Plan to which the termination applies; or (ii) elect to cancel or
reduce a deferral election. An election by a participant permitted in (i) or
(ii) hereinabove, shall be made no later than December 31, 2005.”

 

  3. The Plan is further amended by adding new Section 4.1(h) to read as
follows:

“(h) Notwithstanding any provisions in the Plan concerning the prohibition of
payments to participants upon a termination of participation in the Plan or the
cancellation of a deferral election during a Plan Year to the contrary, if there
has been in calendar year 2005 any payments under the Plan to a participant who
qualifies as a “specified employee” (as defined in §1.409A-1(i)(1) of the
proposed regulations under Code Section 409(A) that were made less than six
(6) months after the participant’s separation from service, then such payments
shall be deemed to be a decision by the participant to revoke his or her
deferral pursuant to Q&A 20 of corrected Notice 2005-1 and in accordance with
Section 4.1(g) above.”

Except as amended hereby, the terms of the Plan, subject to operational
compliance with Notice 2005-1 and applicable Treasury regulations, remain in
full force and effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to the Plan to be
executed by its duly authorized officer as of the Effective Date.

 

HOMEBANC MORTGAGE CORPORATION

BY:

 

/s/ CHARLES W. MCGUIRE

ITS:  

Senior Vice President and General Counsel